Title: To George Washington from John Hancock, 8 September 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Sepr 8th 1776. Sunday 6 OClock P.M.

I am this Minute honored with your Favour of the 6th Inst.; and am to acknowledge the Receipt of your several Favours to that Date.
The Congress, concurring with the Proposal of exchanging Generals Prescot & McDonald for Genls Sullivan & Stirling, have authorized the Board of War to send the two former to you for that Purpose, as soon as possible.
In Consequence of the Message which Genl Sullivan delivered to Congress from Lord Howe, respecting a Conference with some of their Members, they have, after great Debate, been Induced to pass the first Resolution of the 5th of Sepr; and have since appointed three Gentlemen on that Business, as you will observe by a subsequent Resolution, to which, without any Comment, I beg Leave to refer you. But in Order to prevent similar Messages for the future, they have passed a Resolve directing the Mode in which all Applications shall hereafter be made, either to Congress, or the Commander in Chief of the Army, and to which only any Attention is to be paid. I beg Leave to refer

you to the Resolve itself, as the future Rule of your Conduct with Respect to every such verbal Application, until it shall be altered, or you shall hear further from Congress on the Subject.
The List of Officers, who are Prisoners with the Enemy, which you mention as enclosed in your Favour of the 6th, it is probable, was thro Hurry omitted, as it has not come to Hand.
Before this reaches you, a Supply of Money will doubtless be arrived, it being now two Days since it was sent. Henceforth you will be more regularly supplied with that Article.
The Congress have ordered a large Stock of Cloth here to be immediately made up into Tents, and to be forwarded to you with all possible Dispatch. They have likewise ordered some Duck in the Eastern States be made into Tents & sent you.
Tomorrow Morning I will lay your Letter before Congress and acquaint you immediately of the Result. Genl Sullivan went from here two Days ago. The Committee to wait on Lord Howe will set out tomorrow Morning for New-York.
The interesting State of our Affairs, and the Anxiety of Congress to hear from you as often as possible, will naturally suggest to you the Propriety of giving them all the Information in your Power, as often as your important Concerns will admit of it.
My most ardent and incessant Wishes attend you, that you may still rise superior to every Difficulty, and that your great & virtuous Ex[e]rtions on Behalf of your Country, may be crowned with that Success, which from the Supreme Being’s Love of Justice, and the Righteousness of our Cause, in Conjunction with our own Endeavours, it is not irrational to expect.
I am to request you will direct Major Hausackre to repair to this City as soon as possible to take the Command of the German Battalion, of which he is appointed Colonel, being extremely wanted. I have the the Honour to be with every Sentiment of Respect & Esteem Sir your most obed. & very hble Sert

John Hancock Presidt

